Citation Nr: 1525893	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to the service-connected disability of depressive disorder.

2.  Entitlement to an initial compensable rating for residuals of bilateral cholesteatoma with hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1989 and from July 1994 to September 1999, with additional unverified periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of TDIU has been raised by the record, in part in relation to the rating claim that is currently before the Board (entitlement to an initial compensable rating for residuals of bilateral cholesteatoma).  The Veteran has reportedly told VA that he is "not employed and very limited at doing any physical labor due to the hole in his skull."  See December 2010 report of general information.  A June 2011 report of a VA medical examination for ear disease states that the Veteran is unemployed because "he was let go of his job and then he had ear surgery."  A February 2011 report of a VA medical examination for ear disease states that the Veteran was "layed off due to company being over-staffed but he is also restricted to 10# weight lifting and worked as a Hospice nurse so couldn't return anywhere R/T his medical restrictions R/T 1999 ear surgery and cholesteatoma."  In June 2011, the Veteran informed VA by telephone that he was unemployed and homeless.  See June 2011 report of general information.  As a claim for TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record, the Board has jurisdiction. See Rice v. Shinseki, App. 447 (2009).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Service connection for migraine headaches

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, that are manifested to a compensable degree within a defined period following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

Service connection for a claimed disorder generally requires: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, a disability that is proximately due to, or the result of, a service-connected disease or injury may be service connected.  When service connection is thus established, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The analysis of a secondary service connection is similar to that of Hickson. There must be (1) a current disability; (2) a service-connected disability; and (3) a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the case at hand, the Veteran has advanced multiple bases upon which he believes service connection should be granted for his migraine headaches.  He has argued for direct service connection, secondary service connection, and aggravation.  See February 2014 informal hearing presentation; Veteran's Form 9 appeal of January 2014; notice of disagreement of May 2012.

The Veteran argues that his migraines are directly caused by his bilateral ear condition that began during military service.  He states that his migraine headaches are a "residual from the cholesteatomas and the surgeries needed to remove them."  See notice of disagreement of May 2012.  The Veteran maintains, "I still have majority of my migraine's originate [sic] from where the scar is on the left temple region." Veteran's Form 9 appeal of January 2014.

In a July 2011 rating decision granting service connection for tinnitus and bilateral hearing loss, VA determined that the Veteran's cholesteatomas of the right ear and left ear, and corresponding tympanomastoidectomies of the right ear in 1992 (during a period of active duty for training) and of the left ear in 1999 (during active service) represent in-service injuries.  The Veteran is currently service-connected for tinnitus and for bilateral hearing loss as residuals of bilateral cholesteatoma.  See July 2011 rating decision.  The Veteran argues that his migraine headaches, like tinnitus and bilateral hearing loss, are another residual of his cholesteatomas and associated surgeries.  See informal hearing presentation of February 2014. 

The Veteran also argues that certain surgeries relating to his cholesteatomas have aggravated his migraines.  In this regard, the Veteran has stated, "Since having the second and third surgery on my left ear to remove the cholesteatoma and repair the hole leading to my brain, my migraines are worse . . . . While I always have a headache now and pain on the left side of my head, the frequency of severe migraines has increased...".  See notice of disagreement of May 2012.

In addition, the Veteran implicitly puts forth a theory of secondary service connection, whereby his migraine headaches have been caused by his service-connected disability of depressive disorder.  The Veteran is currently service-connected for depressive disorder.  See July 2011 rating decision.  He alleges that "psychological stress, anxiety and depression were the initial cause of my migraines."  See notice of disagreement of May 2012.  The Veteran also appears to argue a theory of aggravation by stating, "I don't think the MVA [motor vehicle accident] was the complete cause of my migraines and that the stress and depression triggered them."  See Veteran's Form 9 appeal of January 2014.

The Veteran has stated, "I have had migraines for numerous years which started while going to LPN school in 1991 [and] 1992."  See Veteran's statement of August 2010.  He also, however, is reported to have dated the onset headaches to approximately 1998.  A VA neurology consult record of June 2010 states, "[The Veteran is] here for headaches, h/o goes back to 10-12 years."

In June 2010, the Veteran underwent a VA compensation and pension examination as to "miscellaneous neurological disorders."  The examiner made a diagnosis of "migraine headaches" but did not offer a nexus opinion, noting that no medical opinion had been requested.

Private treatment records offer expert medical opinion as to the cause of the Veteran's migraine headaches.  In a February 2006 unsigned letter (on the letterhead of a firm of neurological consultants), the Veteran's headaches are referred to as being "musculoskeletal."  The stated impression was: "[The Veteran] has cephalgia with tension and migraine features."  The author of the letter was also of the opinion that the recent accidental deaths of three members of the Veteran's family "caused increased stressors and increased headaches."  The author further stated, "I encouraged him to cut back on his smoking as this is likely contributing [to his headaches]."  An August 2007 letter from a private neurologist states, "The majority of his headaches are musculoskeletal/tension etiology. . . .  I feel his concomitant stressors and depression are likely playing a role."

Although of probative value, the Veteran's private treatment records are insufficient for the Board to make a finding as to the etiology of the Veteran's migraine headaches.  The statements of the Veteran's private treating physicians do not appear to be based on a full review of the Veteran's medical history and do provide a rationale for the conclusions reached.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of a physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

The Board also notes that the Veteran, while competent to report his past and current symptoms, is not competent to diagnose the cause of his migraine headaches.  Such opinion requires specific medical training and is beyond the competency of the Veteran as a layperson.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2014).  Therefore the Board must find the Veteran's contentions with regard to the etiology of his migraine headaches to be of little probative value.

In the present case, the Board concludes that the VA examination report of June 2010 is not adequate for evaluation purposes and will therefore exercise its authority to order a new examination.   See 38 C.F.R. § 4.2 (2014).  The Veteran has not been provided with a medical nexus opinion with regard to his claim of entitlement to service connection for migraine headaches, and one is necessary.

The Board will order a new VA medical examination, as opposed to a more limited addendum medical opinion as to nexus, in order to allow the examiner to interview the Veteran and attempt to clarify the various statements the Veteran has made with respect to the onset and history of his migraine headaches.   It is also noted that the Veteran's migraine condition may have recently changed, as he maintains that his migraines have worsened in severity.  See informal hearing presentation of February 2014.




Initial compensable rating for bilateral hearing loss

By a rating decision of July 2011, the Veteran was granted service connection for residuals, bilateral cholesteatoma with hearing loss, with an evaluation of zero percent (non-compensable) effective May 25, 2010.  The Veteran seeks a higher initial rating.  See Veteran's Form 9 appeal of January 2014.

The Veteran last underwent a full VA compensation and pension examination for his hearing in June 2011.  VA treatment records also document an audiological evaluation performed in October 2011.

VA's duty to assist includes obtaining a thorough and contemporaneous evaluation if necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month old examination too remote to adequately rate the disability); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Generally, reexaminations will be requested when VA determines there is a need to verify a disability's continued existence or current severity.  See 38 C.F.R. § 3.3.327(a) (2014). VA's obligation to conduct a contemporaneous medical examination is particularly applicable when it is alleged that a service-connected disability has become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In the case at hand, the Veteran's last full audiological examination that took place four years ago may not reflect the current level of severity of the disability.  There is also evidence of a worsening condition.  In a filing of January 2014, the Veteran stated, "I also want to be re-evaluated as far as my hearing goes, because there are numerous times I will not hear my wife who is disabled.  There have been 2 incidents where she has fallen . . . and [I] did not hear her call for help for several minutes until someone had come and told me about it."  See Veteran's Form 9 appeal of January 2014.  The Board construes the latter statement of the Veteran as a report of a worsened condition.  Although he did not use the word "worse," the Veteran explicitly requested that VA re-evaluate his hearing and then cited specific examples of his failure to hear.

Because the current level of the Veteran's hearing disability is unclear four years after his last VA compensation and pension examination, and because the Veteran maintains that his hearing has worsened, a contemporaneous VA audiological examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for the Veteran, to obtain all personnel and medical records of the Veteran relating to any period of ACDUTRA or INACDUTRA, and to associate such records with the Veteran's claim folder.

If any period of ACDUTRA or INACDUTRA cannot be verified, a formal finding should be issued that details the efforts made to secure verification.

2. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who treated or tested him for his bilateral hearing loss and/or for his migraine headaches.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

4. Request any outstanding VA treatment records pertaining to the remanded claims.  All attempts to secure this evidence must be documented in the Veteran's claims folder.

5. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his migraine headaches.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner must provide an opinion as to:

a. Whether it is at least as likely as not (50 percent or greater) that the Veteran's migraine headaches are related to his military service, to include surgeries for bilateral cholesteatoma; and
 
b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are either (1) caused by, or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected depressive disorder.  If the examiner finds that migraine headaches are aggravated by the service-connected depressive disorder, the degree of aggravation should be quantified.

The examiner should indicate in his/her report that the claims folder was reviewed and include the reasons for any opinions expressed.  A report should be prepared and associated with the Veteran's VA claims folder. 

The examiner is reminded that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6. Schedule the Veteran for an appropriate audiological examination to determine the extent and severity of his service-connected bilateral hearing loss disability.  Pure tone threshold and Maryland CNC testing must be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

7. Thereafter, readjudicate the issue of service connection for migraine headaches, to include as secondary to service-connected depressive disorder, and the issue of entitlement to an initial compensable rating for bilateral hearing loss, and TDIU.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






